 1
                          UNITED STATES DISTRICT COURT
 2                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


                                                                             FILED
 3
     UNITED STATES,
 4
                    Plaintiff,
 5
                                                      Case No.: 13-cr-844         5/26/2020
     vs.                                                                                  . BRUTO    N
 6                                                                              THOMA.SDG
                                                                                        IS T R IC T COURT
                                                                             CLERK, U.S
     HOWARD LEVENTHAL,
 7
                                                      JUDGE ANDREA R. WOOD
 8
                    Defendant

 9

10
                                 MEMORANDUM TO THE RECORD
11

12
            NOW COMES the Defendant, Howard E. Leventhal, a non-attorney pro se (hereinafter
13
     “Leventhal” or “Defendant”) hereby respectfully submitting this Memorandum to the Record
14
     pursuant to Defendant’s pending Petition for Early Termination of Supervised Release. Attached
15

16   is a true and correct copy of an emailed message and attachment from Defendant to his currently

17   assigned U.S. Probation officer, dated today.
18
                    Respectfully submitted,
19
     DEFENDANT
20   pro se:
21

22
     ___________________________________ Date: May 23, 2020
23
     Howard Leventhal
24
     1205 Prairie Brook Dr D1
25   Palatine, IL 60074
     Ph 262-997-8570
26   Email: HLEV3@AOL.COM
27

28
     JUDGE ANDREA R. WOOD - 1
